DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          GERARDO L. MARQUEZ,
                               Appellant,

                                       v.

                MARTHA RIVERA and GABRIEL RIVERA,
                            Appellees.

                       Nos. 4D21-682 and 4D21-752

                               [June 23, 2021]

   Consolidated appeal of nonfinal orders from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Stefanie C. Moon, Judge;
L.T. Case Nos. DVCE 20-000412 (63) and DVCE 20-000414 (63).

  Yvette R. Lavelle, Elaine D. Walter, Manuel L. Casabielle and Connie F.
Chen of Boyd Richards Parker Colonnelli, Miami, for appellant.

    No appearance for appellees.

PER CURIAM.

   In this consolidated appeal 1, Gerardo L. Marquez (“Appellant”) appeals
two December 29, 2020 orders extending: (1) an ex parte temporary
injunction for protection against dating violence entered at the behest of
appellee Martha Rivera under section 784.046, Florida Statutes (2020);
and (2) an ex parte temporary injunction for protection against stalking
entered at the behest of appellee Gabriel Rivera under section 784.0485,
Florida Statutes (2020). The temporary injunctions were originally entered
against Appellant in January 2020 and subsequently extended several
times.

   On appeal, Appellant argues that the trial court erred in extending the
temporary injunctions where there was no showing of good cause to merit
a continuation. See § 784.046(6)(c), Fla. Stat. (2020) (“The court may grant
a continuance of the ex parte injunction and the full hearing before or
during a hearing, for good cause shown by any party.”); § 784.0485(5)(c),

1  Appellant briefed these two cases individually but we, sua sponte, consolidate
them for purposes of this opinion.
Fla. Stat. (2020) (“The court may grant a continuance of the hearing before
or during a hearing for good cause shown by any party, which shall include
a continuance to obtain service of process. An injunction shall be extended
if necessary to remain in full force and effect during any period of
continuance.”). Specifically, he argues that the orders were entered sua
sponte, without any allegation or showing of good cause.

   We agree and reverse the December 29, 2020 orders extending the
injunctions. See Dietz v. Dietz, 127 So. 3d 1279, 1280–81 (Fla. 1st DCA
2013) (trial court erred in sua sponte extending the temporary injunction
where neither party asserted good cause for continuing the hearing).

   Reversed and remanded.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2